Case 1:18-cv-00846-LMB-TCB Document 159 Filed 10/21/20 Page 1 of 10 PageID# 4816




                                      UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 19-1702


  JOHN DOE 2, by and through his Father and Next Friend, John Doe 1,

                      Plaintiff - Appellant,

               v.

  THE FAIRFAX COUNTY SCHOOL BOARD; FAIRFAX COUNTY PUBLIC
  SCHOOLS; JOHN BANBURY, employees of Fairfax County Public Schools sued
  in his or her official and individual capacity, jointly and severally; EILEEN
  HOPPOCK, employees of Fairfax County Public Schools sued in his or her official
  and individual capacity, jointly and severally; NANCY KRELOFF, employees of
  Fairfax County Public Schools sued in his or her official and individual capacity,
  jointly and severally,

                      Defendants - Appellees.



                                        No. 19-1717


  JOHN DOE 2, by and through his Father and Next Friend, John Doe 1,

                      Plaintiff - Appellee,

               v.

  THE FAIRFAX COUNTY SCHOOL BOARD,

                      Defendant - Appellant,

               and
Case 1:18-cv-00846-LMB-TCB Document 159 Filed 10/21/20 Page 2 of 10 PageID# 4817




  FAIRFAX COUNTY PUBLIC SCHOOLS; JOHN BANBURY, employees of
  Fairfax County Public Schools sued in his or her official and individual capacity,
  jointly and severally; EILEEN HOPPOCK, employees of Fairfax County Public
  Schools sued in his or her official and individual capacity, jointly and severally;
  NANCY KRELOFF, employees of Fairfax County Public Schools sued in his or her
  official and individual capacity, jointly and severally,

                      Defendants.



  Appeals from the United States District Court for the Eastern District of Virginia, at
  Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00846-LMB-TCB)


  Submitted: September 11, 2020                                 Decided: October 21, 2020


  Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior
  Circuit Judge.


  Affirmed by unpublished per curiam opinion.


  Subodh Chandra, Donald P. Screen, Ashlie C. Sletvold, CHANDRA LAW FIRM, LLC,
  Cleveland, Ohio, for Appellant/Cross-Appellee. Michael E. Kinney, TURNER &
  KINNEY, Leesburg, Virginia, for Appellees/Cross-Appellants.


  Unpublished opinions are not binding precedent in this circuit.




                                              2
Case 1:18-cv-00846-LMB-TCB Document 159 Filed 10/21/20 Page 3 of 10 PageID# 4818




  PER CURIAM:

         After three female students accused John Doe 2 (“Doe”)—then a high school

  sophomore—of inappropriate sexual comments and touching, administrators at Lake

  Braddock Secondary School (“Lake Braddock”) suspended Doe for ten days before

  eventually transferring him to a different school. Thereafter, Doe, by and through his

  father, filed the instant action against the Fairfax County School Board (“the Board”),

  alleging sex discrimination, in violation of Title IX of the Education Amendments of 1972

  (Title IX), 20 U.S.C. §§ 1681 to 1688; free speech violations under the First Amendment

  and the Virginia Constitution; and due process violations under the Fourteenth

  Amendment. The district court granted summary judgment to the Board, and, for the

  reasons that follow, we affirm.

         “We review de novo a district court’s grant or denial of a motion for summary

  judgment, construing all facts and reasonable inferences therefrom in favor of the

  nonmoving party.” Gen. Ins. Co. of Am. v. U.S. Fire Ins. Co., 886 F.3d 346, 353 (4th Cir.

  2018). Summary judgment is appropriate “if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a).

         Title IX provides that no person “shall, on the basis of sex, be excluded from

  participation in, be denied the benefits of, or be subjected to discrimination under any

  education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a).

  A Title IX plaintiff may pursue a private cause of action against—and obtain damages



                                              3
Case 1:18-cv-00846-LMB-TCB Document 159 Filed 10/21/20 Page 4 of 10 PageID# 4819




  from—a “funding recipient [that] engages in intentional conduct that violates the clear

  terms of the statute.” Davis v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 642 (1999).

         Citing Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994), the parties agree that

  Doe can attempt to recover on his sex discrimination claim under either an erroneous

  outcome theory or a selective enforcement theory. To prevail on an erroneous outcome

  claim, a plaintiff must (1) assert that he “was innocent and wrongly found to have

  committed an offense,” (2) establish “facts sufficient to cast some articulable doubt on the

  accuracy of the outcome of the disciplinary proceeding,” and (3) demonstrate “particular

  circumstances suggesting that gender bias was a motivating factor behind the erroneous

  finding.” Id. By contrast, a selective enforcement “claim asserts that, regardless of the

  student’s guilt or innocence, the severity of the penalty and/or the decision to initiate the

  proceeding was affected by the student’s gender.” Id.

         Doe was accused of violating the school’s sexual harassment policy, which prohibits

  inappropriate verbal or physical conduct of a sexual nature that creates an intimidating,

  hostile, or offensive environment. And of the several misconduct allegations lodged

  against him, Doe admitted: touching a female student between her belly button and pelvic

  area, though he claimed it was an accident resulting from consensual horseplay; musing

  that a student with fake fingernails would injure herself while masturbating; and jokingly

  asking how a girl does not orgasm when inserting a tampon. Although Doe appears to

  dispute that his conduct was sanctionable, we agree with the Board that Doe’s admissions

  belie any assertion of innocence and, thus, defeat his erroneous outcome claim.



                                               4
Case 1:18-cv-00846-LMB-TCB Document 159 Filed 10/21/20 Page 5 of 10 PageID# 4820




         However, even if Doe had maintained his innocence, we discern no evidence from

  which a reasonable jury could find that anti-male bias animated the proceedings, as

  necessary to prevail under either theory. In arguing otherwise, Doe points to a high-profile

  scandal involving sexual harassment allegations against the male coach of Lake

  Braddock’s girls’ basketball team. Doe posits that the hypersensitive atmosphere created

  by the basketball scandal resulted both in an uncritical investigation into his own alleged

  misconduct and, ultimately, a decision that reflected an eagerness to blindly credit female

  accusers over male suspects. This theory, however, is rife with speculation. Indeed,

  drawing from the evidence on which Doe relies, there are several other plausible

  explanations for an erroneous but lawful outcome, such as an elevated sensitivity to sexual

  harassment in the context of high school athletics, an overcorrection for the perceived

  mishandling of the basketball scandal, or simply a desire to believe all accusers, male or

  female. None of these explanations necessarily involves any sort of improper gender

  discrimination; thus, without more, any inference that the basketball scandal created an

  inhospitable climate for males accused of sexual misconduct would “necessarily be based

  on speculation and conjecture.” Matherly v. Andrews, 859 F.3d 264, 280 (4th Cir. 2017)

  (internal quotation marks omitted). For this reason, we conclude that the district court

  properly granted summary judgment to the Board on Doe’s sex discrimination claims.

         To establish a procedural due process violation, a plaintiff must show “deprivation

  by state action of a constitutionally protected interest in life, liberty, or property . . . without

  due process of law.” Kerr v. Marshall Univ. Bd. of Governors, 824 F.3d 62, 80 (4th Cir.

  2016) (emphasis and internal quotation marks omitted). In the educational context,

                                                   5
Case 1:18-cv-00846-LMB-TCB Document 159 Filed 10/21/20 Page 6 of 10 PageID# 4821




  “students facing suspension and the consequent interference with a protected property

  interest must be given some kind of notice and afforded some kind of hearing.” Goss v.

  Lopez, 419 U.S. 565, 579 (1975). For “a suspension of 10 days or less, . . . the student

  [must] be given oral or written notice of the charges against him and, if he denies them, an

  explanation of the evidence the authorities have and an opportunity to present his side of

  the story.” Id. at 581. A formal proceeding is not necessary; rather, due process requires

  only “an informal give-and-take between the student and the administrative body

  dismissing him that would, at least, give the student the opportunity to characterize his

  conduct and put it in what he deems the proper context.” Bd. of Curators of Univ. of

  Missouri v. Horowitz, 435 U.S. 78, 85-86 (1978) (internal quotation marks omitted).

         Consistent with his position at summary judgment, Doe claims that, prior to the

  hearing, he was not notified who his accusers were or what he was accused of doing. But

  Doe presented a different version of events in his complaint, alleging that an assistant

  principal removed him from class and confronted him with the misconduct allegations

  made by three of his classmates. Citing this concession, the district court concluded that

  Doe had received adequate notice of the charges against him.

         “It is well-established that even if the post-pleading evidence conflicts with the

  evidence in the pleadings, admissions in the pleadings are binding on the parties and may

  support summary judgment against the party making such admissions.” Bright v. QSP,

  Inc., 20 F.3d 1300, 1305 (4th Cir. 1994) (internal quotation marks omitted); see Minter v.

  Wells Fargo Bank, N.A., 762 F.3d 339, 347 (4th Cir. 2014) (discussing judicial

  admissions). Given that the allegations in Doe’s complaint conceded the point he now tries

                                               6
Case 1:18-cv-00846-LMB-TCB Document 159 Filed 10/21/20 Page 7 of 10 PageID# 4822




  to dispute—that is, that an administrator provided Doe with detailed notice of the sexual

  harassment allegations—and because he makes no attempt to reconcile the inconsistency

  between his complaint and his postpleading arguments, we discern no error in the district

  court’s reliance on the admissions in Doe’s complaint. Furthermore, because the complaint

  indicated that Doe received a comprehensive summary of the accusations against him, we

  agree that there is no evidence of a prehearing due process violation.

         As to the subsequent disciplinary proceedings, “[d]ue process . . . mandates only

  that [the accused student] be afforded a meaningful hearing.” Tigrett v. Rector & Visitors

  of Univ. of Va., 290 F.3d 620, 630 (4th Cir. 2002). Doe primarily contends that he should

  have been afforded an opportunity to cross-examine his accusers. However, even in the

  circuits where a right to a cross-examination is available in a school setting, a cross-

  examination is not required where the accused admits to enough of the underlying

  accusations to sustain the result. See Doe v. Baum, 903 F.3d 575, 581–84 (6th Cir. 2018).

  Here, Doe admitted to the vulgar jokes and to touching one of the students in violation of

  the school’s handbook. Thus, we reject Doe’s contention that his inability to cross-examine

  his student accusers constituted a due process violation.

         Doe also seeks to raise a due process challenge based on several perceived flaws in

  the school’s investigation. Doe’s argument, however, seems more addressed to the strength

  of the charges lodged against him rather than the adequacy of the hearing that followed.

  Thus, even if Doe is correct that the investigation was lacking, he fails to explain how this

  shortcoming undermined the efficacy of a hearing where Doe, with the aid of counsel and

  his parents, was able to directly challenge what he viewed as largely baseless allegations.

                                               7
Case 1:18-cv-00846-LMB-TCB Document 159 Filed 10/21/20 Page 8 of 10 PageID# 4823




  Doe’s remaining procedural due process claims—that he was repeatedly interrupted at the

  hearing, that one of the school administrators fabricated evidence, and that the hearing

  officers abruptly ended the hearing—do not find support in the record. Finally, given that

  Doe was found culpable of inappropriately touching multiple classmates, we cannot accept

  his claim that the severity of his punishment represented a violation of substantive due

  process. See Kerr, 824 F.3d at 80 (providing standard for substantive due process claims).

         Turning to Doe’s free speech claims, “[a]lthough students do not shed their

  constitutional rights to freedom of speech or expression at the schoolhouse gate, the

  constitutional rights of students in public school are not automatically coextensive with the

  rights of adults in other settings.” Hardwick ex rel. Hardwick v. Heyward, 711 F.3d 426,

  434 (4th Cir. 2013) (citations and internal quotation marks omitted). Thus, where student

  speech is likely to “‘substantially interfere with the work of the school or impinge upon the

  rights of other students,’” school officials are permitted to prohibit or punish such speech.

  Id. at 434-35 (quoting Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 513

  (1969)). In addition, even without evidence of substantial inference, school officials can

  restrict speech containing “‘vulgar and offensive terms’ as part of their role in teaching

  students the ‘fundamental values of habits and manners of civility essential to a democratic

  society.’” Id. at 435 (some internal quotation marks omitted) (quoting Bethel Sch. Dist.

  No. 403 v. Fraser, 478 U.S. 675, 681, 683 (1986)).

         Doe asserts that the tampon joke was a private remark that did not disrupt or

  interfere with school activities. But because the joke was undoubtedly vulgar—a point



                                               8
Case 1:18-cv-00846-LMB-TCB Document 159 Filed 10/21/20 Page 9 of 10 PageID# 4824




  Doe does not dispute—we conclude that the district court properly determined that it was

  not protected speech in a school setting.

         Finally, Doe contends that the student conduct manual is facially overbroad, a claim

  that requires a plaintiff to “demonstrate that a regulation’s overbreadth is not only real, but

  substantial as well, judged in relation to the challenged regulation’s plainly legitimate

  sweep, and also that no limiting construction or partial invalidation could remove the

  seeming threat or deterrence to constitutionally protected expression.” Hardwick, 711 F.3d

  at 441 (ellipsis, brackets, and internal quotation marks omitted). While Doe maintains that

  the manual’s speech restrictions are too broad because they extend beyond speech that

  causes a substantial disruption, see Tinker, 393 U.S. at 513, he overlooks that there are

  several exceptions to the Tinker rule, see Hardwick, 711 F.3d at 435 (discussing exceptions

  to Tinker’s substantial disruption requirement). Furthermore, contrary to Doe’s argument,

  the manual plainly contains geographic and contextual limitations that delineate where a

  student’s misconduct is subject to discipline.        Thus, we readily reject Doe’s First

  Amendment challenges. *




         *
            Doe has also abandoned several other causes of action—specifically, his as-
  applied overbreadth challenge and his state law claims—by not addressing the bases for
  the district court’s unfavorable disposition of these claims. See Johnson v. United States,
  734 F.3d 352, 360 (4th Cir. 2013) (explaining that appellant abandons challenge to district
  court’s ruling by not meaningfully contesting bases for court’s decision).

                                                9
Case 1:18-cv-00846-LMB-TCB Document 159 Filed 10/21/20 Page 10 of 10 PageID# 4825




        Accordingly, we affirm the district court’s judgment. We dispense with oral

  argument because the facts and legal contentions are adequately presented in the materials

  before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             10
